Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed 5/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 67, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 7, the term “primary cell” renders the claim indefinite because it’s unclear what a “primary cell” is within the meaning of the invention and how this term qualifies the cells of the invention.  Primary means of chief importance or first in time or order.  Based on this definition, it’s unclear what makes the cells of the invention of chief importance or first in order or time.  The term “primary cell” is also used in the art to refer to an electric cell that produces current by an irreversible chemical reaction, which isn’t applicable to mesenchymal stem cells.   Therefore, it’s unclear what a “primary cell” is within the meaning of the invention and how this term qualifies the cells of the invention.  Regarding claims 67 and 70, the term “small molecule inhibitor” is a relative term which renders the claim indefinite. The term “small molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 65, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022)
La Rosa teaches a pharmaceutical composition for the prevention or treatment of inflammatory-related conditions (abstract) comprising extracellular vesicle mimetic vesicles derived from mesenchymal stem cells (MSCs) (are culture in vitro, are primary cells, are derived from an autologous donor, or any combination thereof) (abstract; paragraphs 14, 41- 42, and 55) produced by the process of passing a suspension of MSCs through a plurality of membrane filters (paragraphs 19, 120-121 and 219; claims).  La Rosa further teaches co-administering the vesicles derived from mesenchymal stem cells with a pharmaceutically active agent (paragraphs 190-191)
La Rosa fails to teach a method of preparing extracellular vesicle mimetic nanovesicles (NVs) derived from mesenchymal stem cells (MSCs) comprising passing a suspension MSCs through a plurality of membrane filters, wherein a heterogenous population of NVs are generated. 
Kim teaches production of nanovesicles from mesenchymal stem cells (abstract; page 2, column 1, paragraph 1; page 2, column 1, paragraph4). Given that La Rosa teaches a pharmaceutical composition for the prevention or treatment of inflammatory-related conditions comprising extracellular vesicle mimetic vesicles derived from mesenchymal stem cells produced by the process of passing a suspension of MSCs through a plurality of membrane filters, and Kim teaches a method of producing nanovesicles derived from mesenchymal stem cells produced by the process of passing a suspension of MSCs through a plurality of membrane filter.  Kim teaches membrane filters comprising pores with diameters of 10 microns or less (page 2, col 1, paragraph 4).  Kim teaches wherein the NVs have a diameter of between about 20 nm and 250 nm (page 3, col 1, paragraph 3) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the composition taught by La Rosa with the method of producing nanovesicles taught by Kim to provide an improved pharmaceutical composition for the prevention or treatment of inflammatory-related conditions comprising NVs derived from MSCs produced by the process of passing a suspension of MSCs through a plurality of membrane filters.  The motivation for this is that the improved pharmaceutical composition can be used for the prevention or treatment of inflammatory-related conditions.  As La Rosa teaches a pharmaceutical composition for the prevention or treatment of inflammatory-related conditions comprising extracellular vesicle mimetic vesicles derived from mesenchymal stem cells produced by the process of passing a suspension of MSCs through a plurality of membrane filters, and Kim teaches a method of producing nanovesicles derived from mesenchymal stem cells produced by the process of passing a suspension of MSCs through a plurality of membrane filters, one of ordinary skill in the art would have found obvious to combine the composition taught by La Rosa with the method of producing nanovesicles taught by Kim, and thus, to have an improved pharmaceutical composition for the prevention or treatment of inflammatory-related conditions comprising extracellular vesicle mimetic nanovesicles (NVs) derived from mesenchymal stem cells.  Regarding the limitation “wherein the NVs comprise a therapeutic payload,” it would have been obvious to add a therapeutic payload to the NVs, as La Rosa teaches co-administering simultaneously the cells with a therapeutic agent (paragraphs 190-101), and the artisan would recognize that including the therapeutic agent as a therapeutic payload in the NVs is one means of two of co-administering simultaneously the cells with a therapeutic agent, the other being administering the therapeutic agent outside of the NVs.  Owing to the few possibilities, it would have been obvious to try of co-administering the therapeutic agent as a therapeutic payload.  It would have been further obvious to add an additional therapeutic payload to improve the anti-inflammatory effect.   It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)..  


Claims 1-7, 65-67, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022) in further view of Zhang (Brain Research, 2016). The relevant portions of La Rosa and Kim are given above.
La Rosa and Kim fail to teach an inhibitor of MyD88.
Zhang teaches that myeloid differentiation factor 88(MyD88) is an endogenous adaptor protein that plays an important role in coordinating intracellular inflammatory responses (Abstract; Results).  The inhibitor may be ST2825 (a small molecule inhibitor) (Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an inhibitor of MyD88 as the anti-inflammatory agent of La Rosa.  The motivation for this is that MyD88 is anti-inflammatory agent and an endogenous adaptor protein that plays an important role in coordinating intracellular inflammatory responses.


Claims 1-7, 65-68, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022) in further view of Biswas (The International Journal of Biochemistry & Cell Biology, 2007).   The relevant portions of La Rosa and Kim are given above.
La Rosa and Kim fail to teach an inhibitor of MyD88.
Biswas teaches that siRNA inhibitors against myeloid differentiation factor 88 are anti-inflammatory (Abstract; Section 2.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an siRNA inhibitor of MyD88 as the anti-inflammatory agent of La Rosa.  The motivation for this is that siRNA inhibitors of MyD88 are anti-inflammatory.


Claims 1-7, 65, and 69-74 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022) in further view of Xie (Arch. Pharm. Chem. Life Sci., 2015).
The relevant portions of La Rosa and Kim are given above.
La Rosa and Kim fail to teach an inhibitor of GATA-3.
Xie teaches that siRNA inhibitors of GATA03 are anti-inflammatory (Abstract; Therapeutic molecular targets of siRNA in asthma).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate an siRNA inhibitor of GATA-3 as the anti-inflammatory agent of La Rosa.  The motivation for this is that siRNA inhibitors of MyD88 are anti-inflammatory.


Claims 1-7, 65, and 72-76 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022) in further view of Iyer (Crit. Rev. Immunol. 2012).
The relevant portions of La Rosa and Kim are given above.
La Rosa and Kim fail to teach IL-10.
Iyer teaches that IL-10 is anti-inflammatory (Introduction; Interleukin 10: Disease Progression: Transcriptional Regulation of IL-10). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate IL-10 as the anti-inflammatory agent of La Rosa.  The motivation for this is that IL-10 is anti-inflammatory.


Claims 1-7, 65-67, and 72-77 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170119682 to La Rosa (IDS filed 5/31/2022) in view of Kim (Experimental & Molecular Medicine, 2017; IDS filed 5/31/2022) in further view of Zhang (Inhibition of myeloid differentiation factor 88 (MyD88) by ST2825 provides neuroprotection after experimental traumatic brain injury in mice, Brain Research, 2016, 130-139) in further view of Iyer (Role of Interleukin 10 Transcriptional Regulation in Inflammation and Autoimmune Disease, Crit. Rev. Immunol. 2012, 32(1), 23-63).  The relevant portions of La Rosa and Kim are given above.
La Rosa and Kim fail to teach a combination of an inhibitor of MyD88 and IL-10.
Zhang teaches that myeloid differentiation factor 88(MyD88) is an endogenous adaptor protein that plays an important role in coordinating intracellular inflammatory responses (Abstract; Results).  The inhibitor may be ST2825 (a small molecule inhibitor) (Figure 1). 
Iyer teaches that IL-10 is anti-inflammatory (Introduction; Interleukin 10: Disease Progression: Transcriptional Regulation of IL-10). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate both an inhibitor of MyD88 and IL-10 as the anti-inflammatory agent of La Rosa.  The motivation for this is that both inhibitors of MyD88 and IL-10 are anti-inflammatory.  It is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


August 26, 2022